

115 HR 1423 IH: National Flood Insurance Program Reauthorization and Improvement Act of 2017
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1423IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo reauthorize and improve the national flood insurance program, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the National Flood Insurance Program Reauthorization and Improvement Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension of national flood insurance program.
					Sec. 3. Improved disclosure requirement for standard flood insurance policies.
					Sec. 4. Properties with preexisting conditions.
					Sec. 5. Improvement of administrative and litigation process for claims adjudication.
					Sec. 6. Improvement of oversight of engineers.
					Sec. 7. Publicly searchable online registry.
					Sec. 8. Penalties for fraud and false statements in the National Flood Insurance Program.
					Sec. 9. Whistleblower protection for employees.
					Sec. 10. Engineering firm independence.
					Sec. 11. GAO reports.
					Sec. 12. Regulations.
				
			2.Extension of national flood insurance program
 (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2017 and inserting September 30, 2027.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2017 and inserting September 30, 2027 . 3.Improved disclosure requirement for standard flood insurance policiesSection 100234 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4013a) is amended by adding at the end the following new subsections:
			
				(c)Disclosure of coverage
 (1)Disclosure sheetEach policy under the National Flood Insurance Program shall include a disclosure sheet that sets forth, in plain language—
 (A)the definition of the term flood for purposes of coverage under the policy; (B)a description of what type of flood forces are necessary so that losses from an event are covered under the policy, including overflow of inland or tidal waves, unusual and rapid accumulation or runoff of a surface any source, and mudflow;
 (C)a statement of the types and characteristics of losses that are not covered under the policy; (D)a summary of total cost and amount of insurance coverage;
 (E)a statement that the disclosure sheet provides general information about the policyholder’s standard flood insurance policy;
 (F)a statement that the standard flood insurance policy, together with the application, endorsements, and declarations page, make up the official contract and are controlling in the event that there is any difference between the information on the disclosure sheet and the information in the policy; and
 (G)a statement that if the policyholder has any questions regarding information in the disclosure sheet or policy he or she should contact their insurance agent, together with the address and phone number at which to contact such agent.
 (2)Acknowledgment sheetEach policy under the National Flood Insurance Program shall include an acknowledgment sheet that sets forth, in plain language—
 (A)a statement of whether or not there is a basement in the property to be covered by the policy; (B)a statement of whether or not the policy provides coverage for the contents of the property covered by the policy;
 (C)a statement that the standard flood insurance policy, together with the application, endorsements, and declarations page, make up the official contract and are controlling in the event that there is any difference between the information on the acknowledgment sheet and the information in the policy; and
 (D)a statement that if the policyholder has any questions regarding information in the acknowledgment sheet or policy he or she should contact their insurance agent, together with the address and phone number at which to contact such agent.
 (3)Required signaturesA policy for flood insurance coverage under the National Flood Insurance Program may not take effect unless the disclosure sheet required under paragraph (1) and the acknowledgment sheet required under paragraph (2), with respect to the policy, are signed and dated by the policyholder, the insurance agent who sold the policy, and a representative of the Administrator.
					(d)Availability in other languages
 (1)AvailabilityThe Administrator shall make policies under the National Flood Insurance Program, and the disclosure and acknowledgment sheets required by subsection (c), available in Spanish language versions and in such other languages as the Administrator considers appropriate and shall provide such a version at the request of the insured or prospective insured.
 (2)Publicizing availabilityThe Administrator shall take such actions as may be necessary to inform insureds and prospective insures of the availability of policies in such languages other than English.
 (3)Conflicting informationIn the case of any difference between the information that is provided pursuant to this subsection to a policyholder in the English language and in the Spanish or other language, the information provided in the English language shall be determinative..
		4.Properties with preexisting conditions
 Section 1311 of the National Flood Insurance Act of 1968 (42 U.S.C. 4018) is amended by adding at the end the following new subsection:
			
				(c)Program for investigation of preexisting structural conditions
 (1)Voluntary programThe Administrator shall carry out a program to provide for companies participating in the Write Your Own program (as such term is defined in section 100202 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004)) to investigate preexisting structural conditions of insured properties and potentially insured properties that could result in the denial of a claim under a policy for flood insurance coverage under this title in the event of a flood loss to such property. Participation in the program shall be voluntary on the part of Write Your Own companies.
 (2)Investigation of propertiesUnder the program under this subsection, a Write Your Own company participating in the program shall—
 (A)provide in policies for flood insurance coverage under this title covered by the program that, upon the request of the policyholder, the company shall provide for—
 (i)an investigation of the property covered by such policy, using common methods, to determine whether preexisting structural conditions are present that could result in the denial of a claim under such policy for flood losses; and
 (ii)if such investigation is not determinative, an on-site inspection of the property to determine whether such preexisting structural conditions are present;
 (B)upon completion of an investigation or inspection pursuant to subparagraph (A) that determines that such a preexisting structural condition is present or absent, submit a report to the policyholder and Administrator describing the condition; and
 (C)impose a surcharge on each policy described in subparagraph (A) in such amount that the Administrator determines is appropriate to cover the costs of investigations and inspections performed pursuant to such policies and reimburse Write Your Own companies participating in the program under this subsection for such costs..
		5.Improvement of administrative and litigation process for claims adjudication
 (a)Industry program with Federal financial assistanceSection 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053) is amended— (1)by striking mailing of notice of disallowance or partial disallowance by the Administrator and inserting the final determination by the Administrator disallowing or partially disallowing the claim; and
 (2)by adding after the period at the end the following: If the claimant prevails in an action under this section, the court may award costs of litigation, including attorneys fee, litigation expenses, and engineering and other expert expenses, to the claimant. Any such award shall be paid by the Administrator and, upon such payment, the Administrator shall be subrogated to the rights of the claimant to recover such costs for which the Administrator has compensated the claimant from any company or other insurer responsible for the disallowance of the claim..
 (b)Government program with industry assistanceSection 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) is amended— (1)by striking mailing of notice of disallowance or partial disallowance of and inserting the final determination disallowing or partially disallowing; and
 (2)by adding after the period at the end the following: If the claimant prevails in an action under this section, the court may award costs of litigation, including attorneys fee, litigation expenses, and engineering and other expert expenses, to the claimant. Any such award shall be paid by the Administrator and, upon such payment, the Administrator shall be subrogated to the rights of the claimant to recover such costs for which the Administrator has compensated the claimant from any insurance company or other insurer or insurance adjustment organization that may be responsible for the disallowance of the claim..
 (c)Awards for costs in appeals to FEMASection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended by adding at the end the following new subsection:
				
 (d)Awards for costs in administrative proceedingsIf the claimant prevails in any appeal to the Administrator of the disallowance of a claim for losses covered by flood insurance made available under this title, the Administrator shall award costs of the appeal, including attorneys fee, any proceeding expenses, and engineering and other expert expenses, to the claimant..
 (d)Use of private counselSection 1347 of the National Flood Insurance Act of 1968 (42 U.S.C. 4083) is amended by adding at the end the following new subsection:
				
					(c)Use of private counsel
 (1)Fee scheduleThe Administrator shall establish a fee schedule for payment of private counsel used to represent the Administrator in controversies, actions, and proceedings in connection with the National Flood Insurance Program under this title.
 (2)Requirement for preauthorizationThe Administrator shall require any private counsel obtained in connection with any controversy, action, or proceeding in connection with the National Flood Insurance Program under this title to obtain authorization from the Administrator before taking any major action associated with such controversy, action, or proceeding, which shall include settlement, hiring experts, and such other actions as the Administrator shall specify..
			6.Improvement of oversight of engineers
 (a)In generalPart C of chapter 2 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.) is amended by adding at the end the following new section:
				
					1349.Oversight of engineers
 (a)QualificationsThe Administrator shall require that any individual that provides engineering services in connection with flood insurance coverage provided under this title, including inspections under section 1306(e) and services in connection with assessing any claim for losses covered by a policy for such coverage, shall—
 (1)have registered with the Administrator and certified to the Administrator that the engineer is professionally licensed to practice as an engineer;
 (2)have expertise in a particular discipline of engineering or act within the area of their competency, as the Administrator shall require; and
 (3)be certified by the Administrator pursuant to subsection (b). (b)Certification by FEMA (1)RequirementThe Administrator shall carry out a program under this subsection to certify engineers as qualified to provide engineering services in connection with flood insurance coverage provided under this title.
 (2)ContentsThe program under this subsection shall— (A)include an initial training seminar;
 (B)provide such standards and testing requirements as the Administrator shall establish; and (C)require an annual renewal of certification through continuing education.
								(c)Fees
 (1)Schedule; collectionThe Administrator shall establish and collect fees using a standardized fee schedule for all engineering services provided in connection with flood insurance coverage provided under this title, which schedule shall be similar to the fee schedule of the Administrator used for companies adjusting claims under such coverage.
 (2)DepositAny fees collected under paragraph (1) section shall be deposited into the National Flood Insurance Fund pursuant to section 1310(b)(6).
 (d)Identification numbersThe Administrator shall establish a system to provide a unique numerical identifier for each engineer that provides engineering services in connection with flood insurance coverage provided under this title to assist in tracking past performance in the provision of such services.
 (e)Submission of documentationIn the case of any insurance company participating in the Write Your Own program (as such term is defined in section 100202 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004)):
 (1)To Write Your Own insurersThe Administrator shall— (A)require all such participating insurance companies to obtain from providers of engineering services provided in connection with flood insurance coverage provided under this title, including any sub-contractors,
 (i)documentation sufficient to itemize and disaggregate the costs and fees for such services, including the costs and fees for any subcontractors; and
 (ii)all photos, notes, draft reports, and other documentation relating to providing such services in connection with a claim under such coverage;
 (B)make available to such participating insurance companies the fee schedule established under subsection (c) and such other information as may be necessary to enable such participating insurance companies to determine whether the costs and fees charged by providers of engineering services are reasonable in relation to the services provided.
 (2)To FEMAThe Administrator shall require each such insurance company to submit to the Administrator, before any reimbursement or other allowance, payment, or compensation is provided under the Write Your Own program in connection with engineering services provided, all supporting documentation relating to such engineering services..
 (b)Use of feesSubsection (a) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017(a)) is amended—
 (1)by redesignating paragraphs (7) and (8) as paragraphs (9) and (10), respectively; and (2)by inserting after paragraph (6) the following new paragraph:
					
 (7)to the extent that fees are deposited in the Fund pursuant to section 1349(c)(2), for costs associated with carrying out systems for certification and identification under subsections (b) and (d), respectively, of section 1349;.
 7.Publicly searchable online registryPart C of chapter 2 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new section:
			
				1350.Publicly searchable online registry
 (a)Establishment and maintenanceThe Administrator shall provide for the establishment and maintenance of a national registry, organized by State of residence, of all companies and individuals providing services relating to the selling, writing, or servicing of flood insurance made available under this title or relating to the adjusting of claims under such flood insurance, which shall include all insurance companies participating in the Write Your Own program (as such term is defined in section 100202 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004)) and all individuals participating in the direct servicing program, including—
 (1)all individuals selling and writing policies for flood insurance coverage under this title; (2)all companies and individuals providing adjusting services in connection with such flood insurance;
 (3)all companies and individuals providing engineering services in connection with such flood insurance, identification of engineers using the unique numerical identifier assigned pursuant to section 1349(d), and information regarding past performance in providing such services, including identification of cases worked on, cases that involved litigation, and any association of the engineer with any company convicted of fraud;
 (4)information identifying all penalties, fines, and criminal convictions of all such companies and individuals relating to the operation of the national flood insurance program; and
 (5)information identifying any conviction or penalty assessed for fraud pertaining to any such company or individual.
 (b)Public availabilityThe Administrator shall ensure that the registry required to be established and maintained under this section is publicly available online in a manner that provides the capacity to search the registry by the name of the company or individual.
 (c)Annual reviewThe Comptroller General of the United States shall conduct a review of the registry established and maintained under this section on a biennial basis to ensure its accuracy and currency.
					(d)Administration
 (1)Nonprofit organizationThe Administrator shall enter into a contract with an appropriate nonprofit organization to establish and maintain the registry under this section.
 (2)Authorization of appropriationsThere is authorized to be appropriated for payments under the contract under paragraph (1) such sums as may be necessary for establishment and maintenance of the national registry under this section..
 8.Penalties for fraud and false statements in the National Flood Insurance ProgramPart C of chapter 2 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new section:
			
				1351.Penalties for fraud and false statements in the National Flood Insurance Program
 (a)OffenseIt shall be unlawful, in the preparation, production, or submission of any report in connection with the proving or adjusting of a claim for flood insurance coverage made available under this title, including any engineering report or claims adjustment report, to knowingly engage in the practice of engineering without a license, to knowingly forge any such report, or to knowingly make any materially false, fictitious, or fraudulent statement or representation in such a report.
 (b)PenaltiesWhoever violates subsection (a) shall be subject to any one or more of the following penalties: (1)CriminalIn the case of a person who is an individual, imprisonment for not more than 18 months.
 (2)CivilSuch civil penalties as the Administrator, the Secretary of Homeland Security, and the Attorney General shall, by regulation, establish, which may include civil monetary penalties and fines, suspension and debarment from participation in the National Flood Insurance Program, and such other civil sanctions as such officials consider appropriate. In the case of any fine or monetary penalty collected pursuant to this paragraph, such amounts collected shall be paid to the owner of the property for which the claim involved was made.
 (c)ExemptionThe offense under subsection (a) is exempted from the applicability of the fine provided under section 3571 of title 18, United States Code..
		9.Whistleblower protection for employees
 (a)In generalPart C of chapter 2 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new section:
				
					1352.Whistleblower protection for employees
 (a)In generalNo person shall terminate or in any other way discriminate against, or cause to be terminated or discriminated against, any covered employee or any authorized representative of covered employees by reason of the fact that such employee or representative, whether at the initiative of the employee or in the ordinary course of the duties of the employee (or any person acting pursuant to a request of the employee), has—
 (1)provided, caused to be provided, or is about to provide or cause to be provided, information to the employer, the Agency, the Federal Bureau of Investigation, or any other State, local, or Federal, government authority or law enforcement agency relating to any violation of, or any act or omission that there are reasonable grounds to believe (whether or not the employee actually has such belief) to be a violation of, any provision of any law relating to the National Flood Insurance Program or any rule, order, standard, or prohibition prescribed by the Agency in connection with the National Flood Insurance Program;
 (2)testified or will testify in any proceeding resulting from the administration or enforcement of any provision of any law relating to the National Flood Insurance Program or any rule, order, standard, or prohibition prescribed by the Agency in connection with the National Flood Insurance program;
 (3)filed, instituted, or caused to be filed or instituted any proceeding under the National Flood Insurance Program; or
 (4)objected to, or refused to participate in, any activity, policy, practice, or assigned task that the employee (or other such person) reasonably believed to be in violation of any law, rule, order, standard, or prohibition, subject to the jurisdiction of, or enforceable by, the Agency in connection with the National Flood Insurance Program.
							(b)Procedures and Timetables
							(1)Complaint
 (A)In generalA person who believes that he or she has been discharged or otherwise discriminated against by any person in violation of subsection (a) may, not later than 180 days after the date on which such alleged violation occurs, file (or have any person file on his or her behalf) a complaint with the Administrator alleging such discharge or discrimination and identifying the person responsible for such act.
 (B)Actions of AdministratorUpon receipt of such a complaint, the Administrator shall notify, in writing, the person named in the complaint who is alleged to have committed the violation, of—
 (i)the filing of the complaint; (ii)the allegations contained in the complaint;
 (iii)the substance of evidence supporting the complaint; and (iv)opportunities that will be afforded to such person under paragraph (2).
									(2)Investigation by Administrator
 (A)In generalNot later than 60 days after the date of receipt of a complaint filed under paragraph (1), and after affording the complainant and the person named in the complaint who is alleged to have committed the violation that is the basis for the complaint an opportunity to submit to the Administrator a written response to the complaint and an opportunity to meet with a representative of the Administrator to present statements from witnesses, the Administrator shall—
 (i)initiate an investigation and determine whether there is reasonable cause to believe that the complaint has merit; and
 (ii)notify the complainant and the person alleged to have committed the violation of subsection (a), in writing, of such determination.
 (B)Notice of relief availableIf the Administrator concludes that there is reasonable cause to believe that a violation of subsection (a) has occurred, the Administrator shall, together with the notice under subparagraph (A)(ii), issue a preliminary order providing the relief prescribed by paragraph (4)(B).
 (C)Request for hearingNot later than 30 days after the date of receipt of notification of a determination of the Administrator under this paragraph, either the person alleged to have committed the violation or the complainant may file objections to the findings or preliminary order, or both, and request a hearing on the record. The filing of such objections shall not operate to stay any reinstatement remedy contained in the preliminary order. Any such hearing shall be conducted expeditiously, and if a hearing is not requested in such 30-day period, the preliminary order shall be deemed a final order that is not subject to judicial review.
								(3)Grounds for determination of complaints
 (A)In generalThe Administrator shall dismiss a complaint filed under this subsection, and shall not conduct an investigation otherwise required under paragraph (2), unless the complainant makes a prima facie showing that any behavior described in paragraphs (1) through (4) of subsection (a) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (B)Rebuttal evidenceNotwithstanding a finding by the Administrator that the complainant has made the showing required under subparagraph (A), no investigation otherwise required under paragraph (2) shall be conducted, if the employer demonstrates, by clear and convincing evidence, that the employer would have taken the same unfavorable personnel action in the absence of that behavior.
 (C)Evidentiary standardsThe Administrator may determine that a violation of subsection (a) has occurred only if the complainant demonstrates that any behavior described in paragraphs (1) through (4) of subsection (a) was a contributing factor in the unfavorable personnel action alleged in the complaint. Relief may not be ordered under subparagraph (A) if the employer demonstrates by clear and convincing evidence that the employer would have taken the same unfavorable personnel action in the absence of that behavior.
								(4)Issuance of final orders; review procedures
 (A)TimingNot later than 120 days after the date of conclusion of any hearing under paragraph (2), the Administrator shall issue a final order providing the relief prescribed by this paragraph or denying the complaint. At any time before issuance of a final order, a proceeding under this subsection may be terminated on the basis of a settlement agreement entered into by the Administrator, the complainant, and the person alleged to have committed the violation.
								(B)Penalties
 (i)Order of AdministratorIf, in response to a complaint filed under paragraph (1), the Administrator determines that a violation of subsection (a) has occurred, the Administrator shall order the person who committed such violation—
 (I)to take affirmative action to abate the violation; (II)to reinstate the complainant to his or her former position, together with compensation, including twice the amount of back pay due, and restore the terms, conditions, and privileges associated with his or her employment; and
 (III)to provide compensatory damages to the complainant. (ii)PenaltyIf an order is issued under clause (i), the Administrator, at the request of the complainant, shall assess against the person against whom the order is issued, a sum equal to the aggregate amount of all costs and expenses (including attorney fees and expert witness fees) reasonably incurred, as determined by the Administrator, by the complainant for, or in connection with, the bringing of the complaint upon which the order was issued.
 (C)Penalty for frivolous claimsIf the Administrator finds that a complaint under paragraph (1) is frivolous or has been brought in bad faith, the Administrator may award to the prevailing employer a reasonable attorney fee, not exceeding $1,000, to be paid by the complainant.
								(D)De novo review
 (i)Failure of the Administrator to actIf the Administrator has not issued a final order within 210 days after the date of filing of a complaint under this subsection, or within 90 days after the date of receipt of a written determination, the complainant may bring an action at law or equity for de novo review in the appropriate district court of the United States having jurisdiction, which shall have jurisdiction over such an action without regard to the amount in controversy, and which action shall, at the request of either party to such action, be tried by the court with a jury.
 (ii)ProceduresA proceeding under clause (i) shall be governed by the same legal burdens of proof specified in paragraph (3). The court shall have jurisdiction to grant all relief necessary to make the employee whole, including injunctive relief and compensatory damages, including—
 (I)reinstatement with the same seniority status that the employee would have had, but for the discharge or discrimination;
 (II)compensation in the amount equal to twice the amount of back pay due, with interest; and (III)compensation for any special damages sustained as a result of the discharge or discrimination, including litigation costs, expert witness fees, and reasonable attorney fees.
 (E)Other appealsUnless the complainant brings an action under subparagraph (D), any person adversely affected or aggrieved by a final order issued under subparagraph (A) may file a petition for review of the order in the United States Court of Appeals for the circuit in which the violation with respect to which the order was issued, allegedly occurred or the circuit in which the complainant resided on the date of such violation, not later than 60 days after the date of the issuance of the final order of the Administrator under subparagraph (A). Review shall conform to chapter 7 of title 5, United States Code. The commencement of proceedings under this subparagraph shall not, unless ordered by the court, operate as a stay of the order. An order of the Administrator with respect to which review could have been obtained under this subparagraph shall not be subject to judicial review in any criminal or other civil proceeding.
								(5)Failure to comply with order
 (A)Actions by the AdministratorIf any person has failed to comply with a final order issued under paragraph (4), the Administrator may file a civil action in the United States district court for the district in which the violation was found to have occurred, or in the United States district court for the District of Columbia, to enforce such order. In actions brought under this paragraph, the district courts shall have jurisdiction to grant all appropriate relief including injunctive relief and compensatory damages.
 (B)Civil actions to compel complianceA person on whose behalf an order was issued under paragraph (4) may commence a civil action against the person to whom such order was issued to require compliance with such order. The appropriate United States district court shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce such order.
 (C)Award of costs authorizedThe court, in issuing any final order under this paragraph, may award costs of litigation (including reasonable attorney and expert witness fees) to any party, whenever the court determines such award is appropriate.
 (D)Mandamus proceedingsAny nondiscretionary duty imposed by this section shall be enforceable in a mandamus proceeding brought under section 1361 of title 28, United States Code.
								(c)Unenforceability of Certain Agreements
 (1)No waiver of rights and remediesExcept as provided under paragraph (3), and notwithstanding any other provision of law, the rights and remedies provided for in this section may not be waived by any agreement, policy, form, or condition of employment, including by any pre-dispute arbitration agreement.
 (2)No pre-dispute arbitration agreementsExcept as provided under paragraph (3), and notwithstanding any other provision of law, no pre-dispute arbitration agreement shall be valid or enforceable to the extent that it requires arbitration of a dispute arising under this section.
 (3)ExceptionNotwithstanding paragraphs (1) and (2), an arbitration provision in a collective bargaining agreement shall be enforceable as to disputes arising under subsection (a)(4), unless the Administrator determines, by rule, that such provision is inconsistent with the purposes of this title.
 (d)DefinitionsFor purposes of this section, the following definitions shall apply: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)AgencyThe term Agency means the Federal Emergency Management Agency. (3)Covered employeeThe term covered employee means any individual performing tasks related to the National Flood Insurance Program, including such employees of—
 (A)the Agency; (B)the Department of Homeland Security;
 (C)an insurance company participating in the Write Your Own program (as such term is defined in section 100202 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004));
 (D)a third-party administrator for an insurance company described in subparagraph (C); (E)an engineer, or engineering company, engaged in providing engineering services in connection with the National Flood Insurance Program, or a sub-contractor of such an engineer or company; and
 (F)a claims adjuster, or claims adjusting company, engaged in providing claims adjusting services in connection with the National Flood Insurance Program, or a sub-contractor of such an claims adjuster or company..
 (b)Availability of Flood Insurance FundSubsection (a) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017(a)), as amended by section 6(b) of this Act, is further amended by inserting after paragraph (7) the following new paragraph:
				
 (7)for penalties, relief, and costs under section 1352(b), to the extent ordered to be paid by the Administrator or any officer or employee of the Federal Emergency Management Agency;.
 10.Engineering firm independencePart C of chapter 2 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new sections:
			
				1353.Selection and replacement of claims adjusting and engineering companies
 (a)In the case of an insurance company participating in the Write Your Own program (as such term is defined in section 100202 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004)) that engages any adjusting company or engineering company in the adjustment of a claim for losses resulting from structural damage to a property under a policy for flood insurance coverage made available under this title—
 (1)no representative of the adjusting company or engineering company may visit the property before the expiration of the 30-day period beginning upon the date that the insurance company provides notice to the owner of the property that such adjusting or engineering company has been engaged, unless the owner, in writing, consents to an earlier visit; and
 (2)if the policyholder submits to the insurance company written notice of disapproval of the adjusting or engineering company selected by such insurance company before a representative of the adjusting or engineering company first visits the property, such insurance company shall—
 (A)within 30 days after the policyholder’s notification of such disapproval— (i)submit to the Administrator notice of the policyholders notification of such disapproval; and
 (ii)submit to the policyholder a list of not less than three other adjusting or engineering companies, as the case may be, that are unaffiliated with the disapproved company to conduct the activities involved in adjusting such claim; and
 (B)replace the original adjusting or engineering company with the company from such list selected by the policyholder, if the policyholder notifies the insurance company and the Administrator, in writing, of the policyholder’s selected company within 30 days after receiving the list required under subparagraph (A).
							1354.Engineering firm independence
 (a)In generalIt shall be unlawful, in participating in the Write Your Own program (as such term is defined in section 100202 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004)), to engage in any act or practice that violates the independence of an engineering company or individual engineer providing engineering services in connection with flood insurance coverage made available under this title.
 (b)ViolationsFor purposes of subsection (a), acts or practices that violate the independence of an engineering company or individual engineer shall include—
 (1)the preparation or submission of any engineering report in connection with a claim for damages under flood insurance coverage in which a person with an interest in the award of such damages compensates, coerces, extorts, colludes, instructs, induces, bribes, or intimidates a person, engineering firm, or other entity responsible for assessing damages for the purpose of causing the damages assigned to be based on any factor other than the independent judgment of the engineering company or individual engineer;
 (2)mischaracterizing, or suborning any mischaracterization of, the damages involved in any such claim; (3)seeking to influence an engineer or otherwise to encourage a targeted value of damages in order to facilitate the making of a report; and
 (4)withholding or threatening to withhold timely payment for an engineering report or for engineering services rendered.
 (c)ExceptionsThe requirements of subsection (b) shall not be construed as prohibiting an insurance company participating in the Write Your Own program, a claims adjusting company, or an engineering company from asking an engineer to undertake one or more of the following:
 (1)Consider additional information. (2)Provide further detail, substantiation, or explanation for an assessment of damages.
 (3)Correct errors in an engineering report. (d)Prohibitions on conflicts of interestNo engineer engaged by an insurance company participating in the Write Your Own program to assess flood damages to a property covered by flood insurance made available under this title may have an ownership or financial interest in—
 (1)such insurance company, any claims adjusting company, or any other company, other than the company that employs such engineer, that is connected with assessing such damages; or
 (2)the property being assessed. (e)Mandatory reportingAn insurance company participating in the Write Your Own program which knows, upon or before submitting to the Administrator a claim for damages under flood insurance coverage made available under this title, of a violation of the independence standards under this section, may not submit such a claim unless the insurance company includes, together with such claim, a certification that the violation involved does not materially mistake the value of the damages and documentation to support such claim..
		11.GAO reports
 (a)Report on effects of global warming on flood insurance program solvencyNot later than the expiration of the 18-month period beginning on the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Congress a report analyzing the effects of global warming on the fiscal solvency of the National Flood Insurance Program.
 (b)Report on WYO companiesThe Comptroller General of the United States shall conduct a study of claims under flood insurance coverage provided through insurance companies participating in the Write Your Own program of the National Flood Insurance Program pursuant to losses resulting from Hurricane Sandy of 2012, which shall determine—
 (1)how much profit such insurers made pursuant to such claims; (2)how many of such claims were made and processed; and
 (3)the amount of each such claim that was approved and paid. Not later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Comptroller General shall submit a report to the Congress regarding the conclusions of the study conducted pursuant to this subsection.12.RegulationsNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue regulations necessary to carry out this Act and the amendments made by this Act.
		